It has been decided in this state, in Moulton v. Norton (5Barb., 296), that a sheriff and his deputy cannot be joined as defendants in an action for a tort committed by the deputy. That decision, and also the opinions expressed in Cowen  Hill'sNotes, 823, and Allen on Sheriffs, 88, were based upon the decision in Phelps v. Campbell (1 Pick., 62). This last case, however, to which all the other authorities refer, was decided by a majority of the court only, two of the judges dissenting, for reasons very satisfactorily set forth in the opinion of Judge WILDE.
But I do not think it is necessary to express any opinion upon this point. The rule, if it exist, is certainly inapplicable where there is a personal interference on the part of the sheriff. In such case, the sheriff and his deputy are liable as joint trespassers, independent of the official relation existing between them. The personal interference of the sheriff in this case is abundantly proved.
The sale of the goods from Benjamin Waterbury to the plaintiff was void as to creditors but valid as between the parties. (7John., 161; 2 Edw. Ch. R., 123; 1 Birch, 500; 4 Black.,
141; 10 Conn., 69; 17 id., 492; 6 Co., 20.) *Page 606 
The defendants, therefore, had a claim on the goods only to an extent sufficient to satisfy the creditors whom they represented. To that extent they have had the avails of the property in satisfaction of the execution, and beyond that they cannot say that the property belonged to Benjamin Waterbury. For the surplus in their hands and for the unnecessary damage done they are therefore liable to the plaintiff.
I think the judgment of the superior court should be affirmed with costs.
GARDINER, Ch. J., and EDWARDS and ALLEN, Js., concurred.
SELDEN, RUGGLES and JOHNSON, Js., gave no opinion.
Judgment affirmed.
 *Page 9